Citation Nr: 9917985	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the left lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
August 1971.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) from 
a March 10, 1997 decision of the Board of Veterans' Appeals 
(the Board) that denied entitlement to service connection for 
PTSD and for residuals of shell fragment wounds to the left 
lower extremity.  The Court upon granting the joint motion of 
the parties for remand vacated the Board's March 10, 1997, 
decision and remanded the matter to the Board.  

The Board in November 1998 remanded the case to the RO for 
further development.  The case has recently been returned to 
the Board appellate consideration.

In a representation agreement signed by the appellant in 
September 1997 is a statement that direct contact with the 
client by VA is not authorized.  All correspondence or other 
communication for the appellant must be addressed to the 
attorney and sent directly to the attorney.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  

The record shows that after the November 18, 1998 Board 
remand, the RO in correspondence of January 19, 1999 to the 
veteran through his attorney requested assistance in 
providing information asked for by the Board as set forth in 
the remand order.  The letter advised that the information 
was requested as soon as possible, preferably within 60 days 
(emphasis added), before the RO would take its next action in 
the remanded claim. 

The record reflects that the veteran's attorney apparently 
contacted the Board in late January 1999 and that in 
correspondence dated February 11, 1999, he was furnished a 
copy of the November 1998 remand order.  The attorney 
correspondence is not on file but from the context of the 
Board's correspondence it appears that he was seeking a copy 
of the Board remand.

The record shows that attached to the certification of appeal 
is a typed statement initialed and dated March 19, 1999, 
indicating that the appellant had not submitted the evidence 
requested by the Board remand within the prescribed period 
and that the file was being returned to the Board.  The 
attached statement referenced M21-1, Part IV, para. 8.45(j) 
as authority for the action taken.  The claims file does not 
include any correspondence to the veteran through his 
attorney advising them of the action taken.

The text referred to in the appended certification of appeal 
and in subsection (k) that is also pertinent set forth the 
following:

	j.  Recertification--Evidence Not Submitted.  In a 
remanded case, if the appellant has not submitted 
requested evidence within 60 days of the date of 
request, note the following in the "Remarks" block of 
the certification of appeal form filed in the folder:

"The appellant (and his or her representative) has 
failed to submit evidence requested in BVA remand 
within the prescribed period, and the attached claims 
folder is returned for appellate consideration on the 
basis of the evidence of record.

   [Signature and Title] [Date] "

	k.  Return to BVA.  Reposition VA Form 8 so that it is 
the top document in the center section of the claims 
folder.  Update the ATS and route the claims folder for 
immediate transfer to BVA.  Since remands already have 
docket numbers assigned, they will receive active 
consideration upon receipt by the BVA.  Do not use FL 
1-26 when a case is returned to BVA following a remand.  
Use the sample letter as shown in exhibit D.

 EXHIBIT D

APPEAL CASE RETURNED TO BVA AFTER REMAND NOTIFICATION 
LETTER

Department of Veterans Affairs	[DATE]	[File Number] [Designation of 
			VA office]	[Veteran's Name] and
			[location]

Dear Appellant:

Your appeal is being returned to the Board of Veterans' 
Appeals for disposition.  This means that your records 
are being transferred to Washington, DC, so that the 
Board can reach a decision on your appeal.

Appeals are considered by the Board as promptly as 
possible, in docket order.  Your appeal retains the 
docket number that it received when it was certified to 
the Board.  Once an appeal has reached the Board, it 
usually takes several months to review it.  The time it 
takes to complete the appellate review process will 
vary depending upon the current backlog at the Board.

Any new request for a hearing or to appoint or change 
representatives or any additional evidence should not 
be submitted to this office, but should be mailed 
directly to the Board of Veterans' Appeals (014), 810 
Vermont Avenue, NW, Washington, DC  20420.  The request 
or the additional evidence should be accompanied by a 
statement of the request or the evidence after the 
expiration of the 90-day period following the notice of 
the initial certification of your appeal to the Board.  
Please see 38 CFR 20.1304 for further details 
concerning this requirement.  As soon as the decision 
is made, the Board will notify you.

The record does not indicate the letter referenced in 
subsection (k) was sent to the veteran or his attorney.  Nor 
does the RO letter of January 1999 fairly alert the appellant 
to the action to be taken if evidence is not received within 
60 days or indicate that the evidence must be received within 
60 days.  The letter only asks that evidence be received 
within that time period as a consideration to the expeditious 
review of the claim.  There is no communication from the 
veteran or his attorney indicating that no additional 
evidence or assistance would be forthcoming.  Further, the 
Board's procedural rules provide the following guidance with 
regard to remands and other procedural matters:

When a case is remanded by the Board of Veterans' 
Appeals, the agency of original jurisdiction will 
complete the additional development of the evidence 
or procedural development required.  Following 
completion of the development, the case will be 
reviewed to determine whether the additional 
development, together with the evidence which was 
previously of record, supports the allowance of all 
benefits sought on appeal. 

If so, the Board and the appellant and his or her 
representative, if any, will be promptly informed.  
If any benefits sought on appeal remain denied 
following this review, the agency of original 
jurisdiction will issue a Supplemental Statement of 
the Case concerning the additional development 
pertaining to those issues in accordance with the 
provisions of § 19.31 of this part. Following the 
60-day period allowed for a response to the 
Supplemental Statement of the Case pursuant to Rule 
of Practice 302, paragraph (c) (§ 20.302(c) of this 
chapter), the case will be returned to the Board 
for further appellate processing unless the appeal 
is withdrawn or review of the response to the 
Supplemental Statement of the Case results in the 
allowance of all benefits sought on appeal. 
Remanded cases will not be closed for failure to 
respond to the Supplemental Statement of the Case.  
38 C.F.R. § 19.38.

A Supplemental Statement of the Case will be issued 
following development pursuant to a remand by the 
Board unless the only purpose of the remand is to 
assemble records previously considered by the 
agency of original jurisdiction and properly 
discussed in a prior Statement of the Case or 
Supplemental Statement of the Case or unless the 
Board specifies in the remand that a Supplemental 
Statement of the Case is not required. If the case 
is remanded to cure a procedural defect, a 
Supplemental Statement of the Case will be issued 
to assure full notification to the appellant of the 
status of the case, unless the Board directs 
otherwise.  38 C.F.R. § 19.31.

In the November 1998 remand order, the Board directed that 
the RO issue a supplemental statement of the case.  

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal, the case is again remanded for 
the following action:




1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's representation 
agreement.

2.  The RO should once again, through the 
veteran's attorney, request that they 
provide the information or assistance 
that the Board asked for in paragraphs 
(2) through (4) of the November 18, 1998 
remand order. 

3.  Thereafter, the RO should complete 
the development actions set forth in 
paragraphs (5) through (7) of the 
February 11, 1998 remand order.  The RO 
should ensure that all of the foregoing 
development has been completed to the 
extent possible.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible.  In particular, 
the RO should review any examination 
reports and/or hospitalization report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures in order to comply 
with the holding in Stegall.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for 
service connection for PTSD and residuals 
of shell fragment wounds to the left 
lower extremity.  

The readjudication of the claim of 
service connection for PTSD should be in 
accordance with the adjudication guidance 
in Cohen v. Brown, 10 Vet. App. 128 
(1997) and Gaines v. West, 11 Vet. App. 
353 (1998).

The readjudication of the claim of 
service connection for residuals of shell 
fragment wounds to the left lower 
extremity should be in accordance with 
the adjudication guidance in Libertine v. 
Brown, 9 Vet. App. 521, 523-524 (1996) 
interpreting Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996) in applying 
38 U.S.C.A. § 1154(b). 
		
6.  Any correspondence to the veteran and 
his attorney seeking assistance in the 
development of the claims should clearly 
advise them of the need to respond in a 
timely manner and indicate whether 
additional evidence or argument will be 
submitted.  They should be asked to 
advise the RO should any delay be 
encountered in complying with the 
development requested.  The RO should 
insure that all notice requirements are 
met.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives notice through his attorney.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



